Case 2:20-cv-02076-ACA Document 39-5 Filed 04/15/21 Page 1 of 15            FILED
                                                                   2021 Apr-15 PM 08:49
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




          EXHIBIT E
         Case 2:20-cv-02076-ACA Document 39-5 Filed 04/15/21 Page 2 of 15
                                                                                             EAM MTD-1




                               PRIMA SERVICE AGREEMENT
                                               FOR
                               COMPASS BANCSHARES, INC.


Effective Date: As of September 30, 2005

PARTIES

Prima Capital Management, Inc., a Colorado corporation (hereinafter referred to as "Prima");
and Compass Bancshares, Inc., a Delaware corporation (hereinafter referred to as "Compass").

RECITALS

   A. Prima is in the business of conducting research and due diligence, and compiling and
       analyzing data regarding, separate account products and mutual funds, and providing
       consulting and advisory services.

   B. Prima has knowledge and experience in the area of providing advice regarding
       investment options in qualified retirement plans.

   C. Compass is the sponsor of the Compass Bancshares, Inc. Employee Stock Ownership
       Plan and the Compass Bancshares, Inc. SmartInvestor Retirement Plan (together, the
       "Plans"), each a qualified defined contribution plan, for the benefit of its eligible
       employees (the "Participants").

   D. Compass, on the request of the Retirement Committee for the Plans, desires to engage
       Prima in providing consulting, research, due diligence, recommendations, monitoring,
       reporting at the Plan level and other services relating to the investment options now and
       hereafter available in the Plans.

   E. Compass acknowledges that Prima shall have no discretionary authority or control over
       the property of any Participant and any information developed by Prima is not prepared
       for any specific Participant, does not serve as the only basis for any investment decision
       for a Participant, and is not investment advice based on the particular needs of a
       Participant regarding such matters as investment policies or strategy, overall portfolio
       composition or diversification of a Participant's investments. Compass acknowledges
       that Prima does not provide investor suitability testing.




                                              1 of 14
         Case 2:20-cv-02076-ACA Document 39-5 Filed 04/15/21 Page 3 of 15
                                                                                                EAM MTD-2




NOW, THEREFORE, in consideration of the recitals, covenants and conditions contained in
this Agreement, the sufficiency of which is hereby acknowledged, the parties agree as follows:

       1. Prima Services.

           a) Plan Consulting. Prima shall assist Compass in the review, evaluation and
              preparation of investment policies, objectives, and guidelines for the Plans.

           b) Mutual Fund Recommendations. Prima shall assist Compass with identifying
              mutual funds that are consistent, considering current and historical information
              about the funds, with the Plans' investment policies, objectives, and guidelines.
              Compass acknowledges and agrees that investments of the Plans are subject to
              risks associated with investing in securities, including various market, currency,
              economic, political and business risks, and that Prima does not guarantee the
              performance of the investments of the Plans or guarantee that Prima's advice with
              respect to the investments of the Plans will be successful.

           c) Monitoring, Maintenance and Reporting. On a quarterly basis beginning with the
              quarter ended on the Effective Date, Prima shall complete a full review of the
              mutual funds offered in the Plans.       The review will focus on performance,
              personnel, adherence to the investment mandate, and regulatory issues.          Prima
              will provide written reports of its review and present the results of its review,
              along with any recommendations for modification of the mutual fund offerings, to
              the Plans' Retirement Committee. Prima's reports and presentation additionally
              will include general information about economic conditions, detailed information
              about each fund's status according to the applicable Plan investment policies,
              objectives, and guidelines, and such other details about each individual fund and
              its positioning within the overall investments of each Plan as the Plans'
              Retirement Committee may reasonably request. As requested by the Plans'
              Retirement Committee, Prima representatives will present their quarterly reports
              and findings, via telephone or in person, at the quarterly meeting of the Plans'
              Retirement Committee. When considered necessary or appropriate by the Plans'
              Retirement Committee, Prima will perform searches to recommend replacement
              or additional funds. In the event of any material development affecting any fund
              offered by a Plan that merits disclosure to the Plan's Retirement Committee in




                                             2 of 14
 Case 2:20-cv-02076-ACA Document 39-5 Filed 04/15/21 Page 4 of 15
                                                                                     EAM MTD-3




       advance of the next anticipated regular reporting and presentation, Prima will
       promptly notify the Retirement Committee.

2. Service Fees.

   a) Consulting, Research, Due Diligence, Monitoring and Reporting. For services
      performed by Prima as described in Section 1, subject to adjustment pursuant to
       Section 2(d), Compass agrees to pay Prima the following fees on a quarterly basis
      in accordance with Section 2(b):

      (i)    A flat fee of $6,250, which covers up to five (5) mutual funds included in
             the Plans' investment options.

        i)   A fee of $750 for each additional mutual fund included in the Plans'
             investment options.

   b) Invoicing and Payment.

      (i) For the performance of services described in Section 1 with respect to each
      calendar quarter, Prima shall submit an invoice to Compass for amounts due for
       that quarter within 30 days of the end of that quarter, and Compass shall pay the
      amount of the invoice, less any amounts disputed in good faith, within 30 days of
      receiving the invoice from Prima. Payment will be made by check to the address
      below:

       Prima Capital Holding, Inc.
       600 17th Street
      Suite 2300 South
      Denver, CO 80202
       Phone: 303-573-7315


      (ii) Notwithstanding Section 2(a) and Section 2(b)(i), for services to be performed
      with respect to the calendar quarters ended September 30, 2005, December 31,
      2005, March 31, 2006, and June 30, 2006, Compass shall pay to Prima within 30
      days of the execution and delivery of this Agreement a lump-sum advance
       payment of an amount determined in accordance with Section 2(a) for the number




                                     3 of 14
 Case 2:20-cv-02076-ACA Document 39-5 Filed 04/15/21 Page 5 of 15
                                                                                       EAM MTD-4




      of mutual funds in the Plans as of the Effective Date for Services to be performed
      for such four (4) quarterly periods, and such payment shall be non-refundable
      provided Prima actually performs such Services. In the event additional mutual
      funds are added to the Plans' investment options during such four (4) quarterly
      periods, Compass shall pay additional amounts to Prima for such funds in
      accordance with Section 2(a) and subject to Section 2(b)(iii).


      (iii) Notwithstanding Section 2(a) and Section 2(b)(i), with respect to each new
      mutual fund added to the Plans' investment options after the Effective Date,
      Compass shall pay to Prima within 30 days of the fund's becoming available as an
      investment option in the Plans a lump-sum advance payment of an amount
      determined in accordance with Section 2(a) for Services to be performed for the
      four (4) quarterly periods beginning with the period in which the fund first
      becomes available as an investment option, and such payment shall be non-
      refundable provided Prima actually performs such Services.


   c) Payment Obligations. The obligations of Compass pursuant to Sections 2(a) and
      2(b) with respect to services rendered by Prima under this Agreement shall
      survive the termination of the Agreement for any reason.         If any undisputed
      payment is not received within 45 days after the date due, Compass will pay a late
      fee of 1.5% per month.

   d) Service Fee Changes. Prima shall provide Compass with at least ninety (90) days
      prior written notice of any service fee increase before the expiration of any term.

3. Termination.

   a) Should Prima not receive its Service Fee within thirty (30) days of when due,
      Prima Shall have the right to give written notice to Compass, and if full payment
      for services rendered is not received within thirty (30) days after notice is sent,
      Prima may terminate the Agreement with Compass.

   b) This Agreement shall apply to services to be performed hereunder with respect to
      the calendar quarter ended September 30, 2005, and for each calendar quarter
      thereafter through and including the calendar quarter ended September 30, 2006.




                                     4 of 14
 Case 2:20-cv-02076-ACA Document 39-5 Filed 04/15/21 Page 6 of 15
                                                                                         EAM MTD-5




       Beyond the foregoing initial term of this Agreement, this Agreement shall
       automatically renew for successive one (1)-year terms (meaning services for four
       calendar quarters) unless terminated at the end of any term by Compass' or
       Prima's providing the other party with at least sixty (60) days' prior written notice
       before the end of such term.

   c) This Agreement may be terminated by either party immediately by written notice
      delivered via overnight or registered mail upon the occurrence of any of the
       following events:

       (i)    If the other ceases to do business, or otherwise terminates its business
              operations; or

       (ii)   If the other shall fail to promptly secure or renew any required license,
              registration, permit, authorization, or approval or exemption therefrom for
              the conduct of its business in the manner contemplated by this Agreement or
              if any such license, registration, permit, authorization or approval is revoked
              or suspended and not reinstated provided, however, that a party shall have
              ninety (90) days to cure such breach; or

       (iii) If the other defaults or breaches any material term, condition or covenant of
             this Agreement, which default or breach is not remedied within thirty (30)
              days of written demand; or

       (iv) If the ownership or control of the other party changes.

4. Independent Contractor. The parties hereto expressly understand and agree that each
   party is an independent contractor in the performance of each and every part of this
   Agreement, is solely responsible for all of its employees and agents and its labor costs
   and expenses arising in connection therewith. Neither party nor its agents or
   employees are the representatives of the other party for any purpose and neither party
   has the power or authority as agent, employee or any other capacity to represent, act
   for, bind or otherwise create or assume any obligation on behalf of the other party for
   any purpose whatsoever.

5. Assignment. No party shall voluntarily or by operation of law assign, hypothecate,




                                       5 of 14
 Case 2:20-cv-02076-ACA Document 39-5 Filed 04/15/21 Page 7 of 15
                                                                                         EAM MTD-6




   give, transfer, mortgage, sublet, license, or otherwise transfer or encumber all or any
   part of its rights, duties, or other interests in this Agreement or the proceeds thereof
   (collectively, "Assignment"), without the other party's prior written consent. Any
   attempt to make an Assignment in violation of this provision shall be a material
   default under this Agreement and any Assignment in violation of this provision shall
   be null and void. A name change, only, of either party does not apply to this Section.

6. Notice.   All notices, requests, demands, and other communications required or
   permitted to be given under this Agreement shall be in writing and shall be
   conclusively deemed to have been duly given (1) when hand delivered to the other
   party; or (2) when received when sent by facsimile at the address and number set
   forth below (provided, however, that notices given by facsimile shall not be effective
   unless either (a) a duplicate copy of such facsimile notice is promptly given by
   depositing same in a United States post office with first-class postage prepaid and
   addressed to the parties as set forth below, or (b) the receiving party delivers a written
   confirmation of receipt for such notice either by facsimile or any other method
   permitted under this paragraph; additionally, any notice given by facsimile shall be
   deemed received on the next business day if such notice is received after 5:00 p.m.
   (recipient's time) or on a Non-business Day (as defined hereafter); or (3) three
   business days after the same have been deposited in a United States post office with
   first class, certified mail and return receipt requested postage prepaid and addressed
   to the party as set forth below; or (4) on the date of receipt by the party when
   deposited with a national overnight delivery service, postage prepaid, addressed to the
   party as set forth below, as evidenced by a confirmation of delivery from the delivery
   service provider.

   To: Prima Capital Management, Inc.            To: Compass Bank
      600 17th Street, Suite 2300 South              15 South 20th Street
      Denver, CO 80202                               Birmingham, AL 35233
      Attn: J. Gibson Watson, III                    Attn: Human Resources Executive
      Phone: (303) 573-7315 Ext. 202                  Phone: (205) 297-7107
      Fax: (303) 573-7362                             Fax: (205) 297-3336


                                                  With a copy to:
                                                     Compass Bank




                                      6 of 14
 Case 2:20-cv-02076-ACA Document 39-5 Filed 04/15/21 Page 8 of 15
                                                                                           EAM MTD-7




                                                      15 South 20th Street
                                                      Birmingham, AL 35233
                                                      Attn: General Counsel
                                                      Phone: (205) 297-3263
                                                      Fax: (205) 297-3043


7. Counting Days. If a party is required to complete the performance of an obligation
   under this Agreement by a date certain and such date is a Saturday, Sunday, or
   Federal bank holiday (collectively, a "Non-business Day"), then the date for the
   completion of such performance will be the next succeeding day that is not a Non-
   business Day.

8. Severability. If any term or provision of this Agreement is determined to be illegal,
   unenforceable, or invalid in whole or in part by a court of competent jurisdiction,
   such illegal, unenforceable, or invalid provisions or part thereof shall be stricken from
   this Agreement, and such provision shall not affect the legality, enforceability, or
   validity of the remainder of this Agreement. If any provision or part thereof of this
   Agreement is stricken in accordance with the provisions of this Section, then the
   stricken provision shall be replaced, to the extent possible, with a legal, enforceable,
   and valid provision that is as similar in tenor to the stricken provision as is possible.

9. Attorneys' Fees. If either party to this Agreement shall bring any court action, suit,
   counterclaim, or appeal for any relief against the other, declaratory or otherwise, to
   enforce the terms hereof or to declare rights hereunder (collectively, an "Action"), the
   losing party shall pay to the prevailing party a reasonable sum for attorneys' fees and
   costs incurred in bringing and prosecuting such Action and/or enforcing any
   judgment, order, ruling, or award (collectively, a "Decision") granted therein, all of
   which shall be deemed to have accrued on the commencement of such Action, but
   shall be payable only if such Action is prosecuted to a Decision. Any Decision
   entered in such Action shall contain a specific provision providing for the recovery of
   attorneys' fees and costs incurred in enforcing such Decision. The court may fix the
   amount of reasonable attorneys' fees and costs on the request of either party. For the
   purposes of this paragraph, attorneys' fees shall include, without limitation, fees
   incurred in the following: (1) post-judgment motions and collection actions; (2)
   contempt proceedings; (3) garnishment, levy, and debtor and third-party




                                       7 of 14
 Case 2:20-cv-02076-ACA Document 39-5 Filed 04/15/21 Page 9 of 15
                                                                                       EAM MTD-8




   examinations; (4) discovery; and (5) bankruptcy litigation. "Prevailing party" means
   the party that obtains substantially the relief sought by it in a Decision.

10. General Interpretation. The terms of this Agreement have been negotiated by the
   parties hereto and the language used in this Agreement shall be deemed to be the
   language chosen by the parties hereto to express their mutual intent. This Agreement
   shall be construed without regard to any presumption or rule requiring construction
   against the party causing such instrument or any portion thereof to be drafted, or in
   favor of the party receiving a particular benefit under the Agreement.

11. Integration/Parol Evidence.        This Agreement, including all Exhibits hereto,
   constitutes the entire agreement between the parties with regard to the subject matter
   hereof. This Agreement may only be amended          by the mutual written agreement of
   the parties. This Agreement supersedes all previous agreements between or among
   the parties.    There are no agreements, representations, or warranties between or
   among the parties other than those set forth in this Agreement.

12. Choice of Law. This Agreement shall be governed by and construed under the laws
   of the state of Colorado disregarding conflict of laws.

13. Signatures, Counterparts, and Facsimile.       This Agreement may be executed in
   counterparts, each of which shall be deemed an original, but all of which together
   shall constitute one and the same instrument. This Agreement shall not be effective
   until the execution and delivery between each of the parties of at least one set of
   counterparts.    The parties authorize each other to detach and combine original
   signature pages and consolidate them into a single document, each of which shall be
   sufficient proof of this Agreement. If executed by facsimile, each party shall send the
   other an original signature page.

14. General Warranties. Each party represents and warrants to the other that:

   (a) It is a legal entity of the type set forth on the first page of this Agreement, duly
   organized, validly existing and in good standing in its state of organization and is
   qualified or registered, as required by law, in good standing in all jurisdictions where
   qualification or registration is necessary, and has all requisite corporate power and
   authority, and has taken or caused to be taken all necessary corporate action




                                       8 of 14
Case 2:20-cv-02076-ACA Document 39-5 Filed 04/15/21 Page 10 of 15
                                                                                       EAM MTD-9




  (including any necessary shareholder action) necessary to execute, deliver, enter into
  and perform in accordance with this Agreement.

  (b) Neither the execution nor delivery of this Agreement, nor performance of this
  Agreement, will conflict with, violate or result in a breach of or default under any
  provision of any contract or agreement, charter, bylaw, or other corporate document,
  any law, ordinance, rule, order, certificate, license, regulation or decree of the United
  States or any state, territory or political subdivision thereof, or any court, agency or
  other tribunal.

15. Prima Services Warranties. PRIMA REPRESENTS AND WARRANTS THAT IT
  WILL PERFORM ITS SERVICES UNDER THIS AGREEMENT AT ALL TIMES
  IN A PROFESSIONAL AND WORKMANLIKE MANNER ACCORDING TO THE
  EXPRESS STANDARDS AND SERVICE LEVELS CONTAINED IN THIS
  AGREEMENT OR, TO THE EXTENT AN EXPRESS STANDARD OR SERVICE
  LEVEL IS NOT PROVIDED, EMPLOYING AT LEAST A COMMERCIALLY
  REASONABLE STANDARD OF CARE FOR SERVICES OF A LIKE NATURE.
  PRIMA REPRESENTS AND WARRANTS THAT WITH RESPECT TO THE
  PERFORMANCE              OF    SERVICES          UNDER        THIS      AGREEMENT,
  REPRESENTATIVES OF PRIMA INVOLVED IN THE DELIVERY OF ITS
  SERVICES SHALL HAVE THE REQUISITE KNOWLEDGE, SKILL AND
  EXPERTISE TO DELIVER THE SERVICES CONSIDERING, AMONG OTHER
  RELEVANT          FACTORS,     THE     TERMS      AND     CONDITIONS         OF    THIS
  AGREEMENT, THE RECIPIENT OF THE SERVICES, AND THE NATURE OF
  THE     SERVICES.        PRIMA      REPRESENTS         AND      WARRANTS          THAT
  INFORMATION PROVIDED BY PRIMA IN CONNECTION WITH THE
  SERVICES          WILL   BE   MATERIALLY         ACCURATE         AND     COMPLETE,
  PROVIDED THAT, WITH RESPECT TO INFORMATION PRIMA OBTAINS
  FROM COMPASS OR THIRD PARTIES, PRIMA ONLY REPRESENTS AND
  WARRANTS THAT NOTHING ON THE FACE OF SUCH INFORMATION
  APPEARS TO BE INACCURATE OR INCOMPLETE AND THAT THE
  INFORMATION IS MATERIALLY ACCURATE AND COMPLETE TO THE
  BEST OF ITS KNOWLEDGE. TO ITS KNOWLEDGE, THE SERVICES TO BE
  PROVIDED BY PRIMA DO NOT INFRINGE OR MISAPPROPRIATE ANY
  COPYRIGHT,         PATENT,     TRADE         SECRET,   TRADEMARK          OR    OTHER




                                     9 of 14
Case 2:20-cv-02076-ACA Document 39-5 Filed 04/15/21 Page 11 of 15
                                                                         EAM MTD-10




   PROPRIETARY INTEREST OF ANY PERSON OR ENTITY, AND PRIMA HAS
   NOT RECEIVED ANY CLAIMS OF INFRINGEMENT WITH RESPECT TO THE
   SERVICES.      NOTWITHSTANDING ANY OTHER PROVISION CONTAINED
   HEREIN,     PRIMA   DOES     NOT    REPRESENT     AND   WARRANT       THE
   PERFORMANCE OF THE INVESTMENTS OF THE PLANS OR REPRESENT
   AND WARRANT THAT PRIMA'S ADVICE WITH RESPECT TO THE
   INVESTMENTS OF THE PLANS WILL BE SUCCESSFUL.

16. Exclusive Limited Warranty and Remedies for Infringement. IN ADDITION TO
   OTHER REPRESENTATIONS AND WARRANTIES MADE BY PRIMA HEREIN,
   PRIMA REPRESENTS AND WARRANTS THAT ITS PERFORMANCE OF THE
   SERVICES UNDER THIS AGREEMENT DOES NOT AND SHALL NOT
   VIOLATE ANY THIRD-PARTY RIGHTS IN ANY COPYRIGHT, PATENT,
   TRADE SECRET, TRADEMARK OR OTHER PROPRIETARY INTEREST. IN
   ADDITION TO THE INDEMNIFICATION PROVIDED HEREIN, IN THE EVENT
   OF ANY CLAIM OF INFRINGEMENT REGARDING PRIMA'S SERVICES,
   COMPASS' OTHER REMEDIES SHALL BE LIMITED TO THE FOLLOWING:
   (a) PRIMA MAY OBTAIN AT ITS SOLE EXPENSE A LICENSE ALLOWING
   FOR ITS CONTINUED PROVISION OF THE SERVICES TO COMPASS AS
   PROVIDED HEREIN, PROVIDED THAT SUCH LICENSE IS OBTAINED BY
   PRIMA     NO    LATER     THAN,   AND   PRIMA'S   SERVICES     ARE   NOT
   INTERRUPTED BEYOND, THIRTY (30) DAYS AFTER PRIMA HAS NOTICE
   OF THE INFRINGEMENT OR CLAIM OF INFRINGEMENT; (b) PRIMA MAY
   REPLACE THE SERVICES WITH A CONFORMING AND NON-INFRINGING
   REPLACEMENT,        BUT    ONLY    IF   COMPASS    AGREES      TO    SUCH
   REPLACEMENT IN COMPASS' SOLE DISCRETION; OR (c) TERMINATION
   OF THIS AGREEMENT.

17. Disclaimer of Warranties. EXCEPT AS PROVIDED HEREIN, ALL SERVICES
   ARE PROVIDED "AS IS" AND PRIMA MAKES NO WARRANTY OF ANY
   KIND,   EXPRESS     OR    IMPLIED, AS TO    THE    SERVICES,    OR ANY
   INFORMATION PROVIDED THEREIN, INCLUDING, BUT NOT LIMITED TO,
   MERCHANTABILITY, TITLE OR FITNESS FOR A PARTICULAR PURPOSE
   OR USE. CUSTOMER ACKNOWLEDGES THAT THE SERVICES ARE
   PROVIDED FOR INFORMATION PURPOSES ONLY AND THAT THE




                                10 of 14
Case 2:20-cv-02076-ACA Document 39-5 Filed 04/15/21 Page 12 of 15
                                                                                         EAM MTD-11




   PROVISION OF SUCH INFORMATION DOES NOT CONSTITUTE THE
   MAKING OR OFFERING OF INVESTMENT ADVICE BY PRIMA OR ANY OF
   ITS OFFICERS, EMPLOYEES, AFFILIATES, SUBSIDIARIES, SUCCESSORS
   AND ASSIGNS OR SUPPLIERS. NOTWITHSTANDING ANYTHING TO THE
   CONTRARY CONTAINED HEREIN, NOTHING IN THIS PARAGRAPH SHALL
   IN ANY WAY LIMIT OR WAIVE ANY AVAILABLE RIGHT OF ACTION
   THAT YOU MIGHT HAVE AGAINST PRIMA UNDER THE INVESTMENT
   ADVISERS ACT OF 1940 OR ANY EQUIVALENT STATE LAWS.

18. Limitation   of   Liability.       EXCEPT       WITH      RESPECT       TO     PRIMA'S
   INDEMNIFICATION OBLIGATIONS UNDER SECTION 19, PRIMA AND ANY
   SUPPLIER OF CONTENT OR INFORMATION ("SUPPLIER") SHALL NOT BE
   LIABLE FOR ANY LOST PROFITS, LOSSES, PUNITIVE, INCIDENTAL OR
   CONSEQUENTIAL DAMAGES OR ANY CLAIM AGAINST PRIMA BY ANY
   OTHER PARTY.            UNDER NO CIRCUMSTANCES SHALL PRIMA OR
   SUPPLIERS OR THEIR AGENTS BE LIABLE FOR INDIRECT, INCIDENTAL,
   CONSEQUENTIAL, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES EVEN
   IF CUSTOMER HAS ADVISED SPECIFICALLY OF THE POSSIBILITY OF
   SUCH DAMAGES, ARISING FROM ANY OF THE SERVICES, INCLUDING
   BUT NOT LIMITED TO, LOSS OF REVENUE, LOSS OF INVESTMENT
   CAPITAL, LOSS OF OR ANTICIPATED PROFITS OR LOST BUSINESS. NO
   ACTION, REGARDLESS OF FORM, ARISING OUT OF THE TRANSACTIONS
   UNDER THIS AGREEMENT MAY BE BROUGHT BY COMPASS MORE THAN
   TWO YEARS AFTER THE CAUSE OF ACTION HAS ACCRUED.

19. Indemnification. Each party (the "Indemnitor") shall indemnify, protect, defend, and
   hold harmless the other party, its directors, officers, employees and its agents (each,
   an "Indemnitee"), from and against any loss, expense (including without limitation
   reasonable attorneys' fees), liability, damage, demands, causes of action,
   controversies, obligations or liabilities arising out of or in connection with: (i) a claim
   by a third-party alleging an act or omission relating to Indemnitor's performance of
   this Agreement; or (ii) an assertion relating to this Agreement that the information,
   content or other materials or services provided are made available by the Indemnitor,
   or the use thereof, as specifically authorized by the Indemnitor, infringe any copyright
   or trademark rights of any third party, or are a misappropriation of any third party's




                                      11 of 14
 Case 2:20-cv-02076-ACA Document 39-5 Filed 04/15/21 Page 13 of 15
                                                                                          EAM MTD-12




   trade secret, or contain any libelous, defamatory, disparaging, pornographic or
   obscene materials, any claim, including without limitation any self-regulatory
   organization, state, or federal regulatory or securities claims.         No obligation to
   indemnify shall arise unless (i) the Indemnitor shall have the sole control of the
   defense and/or settlement, provided, however, that Indemnitor shall not obligate, and
   shall not have the authority to obligate, Indemnitee to perform any action or forebear
   from performing any action other than the payment of moneys for which Indemnitor
   is obligated to indemnify Indemnitee hereunder; (ii) the Indemnitee furnishes to the
   Indemnitor, on reasonable request and at the Indemnitor's expense, information
   reasonably available to the Indemnitee for such defense; and (iii) the Indemnitee
   reasonably cooperates in any defense and/or settlement. The Indemnitee shall not
   admit any such claims without prior written consent of the Indemnitor. Each party
   agrees to notify the other party in writing of any demand, claim, or suit of which it
   becomes aware and with respect to which the notified party may be obligated to
   indemnify the notifying party hereunder.

20.Confidentiality.

   (a) Confidential Information.        For purposes of this Agreement, "Confidential
   Information" shall mean any technical or business information, which either party
   designates as confidential or which the other party should reasonably believe is
   confidential, including without limitation: any information or data that the parties or
   their affiliates provide to each other relative to their strategies, objectives, operational
   processes, products, customers, employees, finances, marketing materials, terms of
   contracts and pricing, historical or projected financial statements and assumptions,
   organizational documents, management information, system specifications, data,
   software and reports, and trade secrets and other confidential intellectual property
   rights. Confidential Information shall not include information which (i) is now or
   hereafter in the public domain through no breach of this Agreement; (ii) if already in
   a party's possession or is made available to a party on a non-confidential basis from a
   source other than the other party, provided that such information is not known by
   such party to be subject to another confidentiality agreement or other obligation of
   secrecy with the other party; (iii) has been independently acquired or developed by a
   party without violating any of the obligations under this Agreement; or (iv) either
   party is ordered to disclose by a court or regulatory agency, with appropriate




                                      12 of 14
Case 2:20-cv-02076-ACA Document 39-5 Filed 04/15/21 Page 14 of 15
                                                                                          EAM MTD-13




  jurisdiction.


  (b) In the event that any party (the "Receiving Party") is requested or required (in
  legal proceedings, subpoena, civil investigative demand or other similar process) to
  disclose any of the Confidential Information of another party (the "Disclosing
  Party"), the Receiving Party shall provide the Disclosing Party with prompt written
  notice of any such request or requirement so that the Disclosing Party, at its own
  expense, may seek a protective order or other appropriate remedy and/or waive
  compliance with the provisions of this Agreement. If in the absence of a protective
  order or other remedy or the receipt of a waiver by the Disclosing Party, the
  Receiving Party is nonetheless, in the opinion of its counsel, compelled to disclose
  the Confidential Information to any tribunal, the Receiving Party may, without
  liability to itself, disclose to such tribunal only that portion of the Confidential
  Information which its counsel advises the Receiving Party is legally required to
  disclose, provided that the Receiving Party exercises reasonable efforts to preserve
  the confidentiality of the Confidential Information, including, without limitation,
  cooperating with the Disclosing Party, at its own expense, to obtain an appropriate
  protective order or other reliable assurance that confidential treatment shall be
  accorded the Confidential Information by such tribunal.


 (c) Compass and Prima each will hold the other party's affiliates' Confidential
 Information in confidence and will safeguard it as provided herein.               The party
 receiving Confidential Information will not, directly or indirectly, report, publish,
 distribute, disclose, or otherwise disseminate the Confidential Information, or any
 portion thereof, to any third party, and will not use the Confidential Information, or
 any portion thereof, for the benefit of itself or any third party, or for any purpose,
 except only as necessary to perform its duties and exercise its rights under this
 Agreement, or as expressly authorized in writing by the party who owns such
 Confidential Information.      Disclosure of Confidential Information internally by a
 recipient will be limited to those of its affiliates and their respective officers, directors,
 employees, and agents who have a "need to know" such Confidential Information, as
 well as the recipients auditors, attorneys, consultants and regulators. In order to
 safeguard such Confidential Information, each party shall (a) inform each recipient of
 such Confidential Information of the confidential nature thereof and of the




                                      13 of 14
          Case 2:20-cv-02076-ACA Document 39-5 Filed 04/15/21 Page 15 of 15
                                                                                               EAM MTD-14




           requirements of this Agreement, and (b) exercise such other precautions as reasonably
           necessary to prevent any improper use or disclosure of the Confidential Information.
           No Confidential Information may be released to any third party vendor unless
           authorized by law or the consent of the owner of such Confidential Information has
           been obtained and the third party vendor has signed an agreement satisfactory to such
           owner to abide by the terms of this Section.


           (d) Compass and Prima acknowledge and agree that monetary damages would not be
           a sufficient or an adequate remedy for any breach or anticipated breach of this Section
           and that, in addition to any other legal or equitable remedies which may be available,
           each party shall be entitled to specific performance and injunctive relief for any breach
           or anticipated breach of this Section.
      IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

PRIMA CAP       AL MANAGEMENT, INC.                   COMPASS BANCSHARES, INC.

By:                                                   By:       ...0---- kic tAct k
Name:       T. GI B5oN liJA/s0A)asr,                  Name: Garrett R. Hegel

Title:       On i bai-r —                             Title: Chief Financial Officer

Date:         l 2-/t 3/0 .5-                          Date:     11-- let I Oc




                                              14 of 14
